Title: To George Washington from Ethan Allen, 6 March 1779
From: Allen, Ethan
To: Washington, George


Sir
Bennington [Vt.] 6th March 1779
The fifth Campaign drawing near Towards Opening, and Lake Champlain (from the last Intelligence) being broke up, and the Enemy’s Ships of Force and Scouting-parties Every day expected down the Lake; which may Annoy and Massacree the Frontier Inhabitants, has given rise to great uneasiness, as this Frontier is but weakly guarded and widely extended, which has Induced the Governor of this Infant State, with the Advice of his Council, and House of Assembly, to Lay before your Excellency the True Circumstances of the Inhabitants.
From them facts your Excellency will be able with equal Justice to Adjust matters in this part of the Northern Department: and grant such relief as Shall be Adequate to their Necessitous Condition.
Undoubtedly your Excellency will readily Conceive, that this part of the Country have done more than their Equal Proportion in the War. And Tho’ they are greatly reduced as to materials to maintain standing forces, yet on sudden emergencies, their Militia is able and willing, to face any equal number of the Enemy, provided they should have no other Reward but the satisfaction of Defeating them.
As to any further Information I refer your Excellency to Joseph Fay Esqr. the Bearer, whose representation may be relied on, and whose Zeal for his Country hath been very Conspicuous on all Occasions, Especially in the Important Battle of Bennington. I am Sir with the Greatest Respect and Esteem, your Excellency’s Most Obet and Humle sert
Ethan Allen